DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument with respect to claim 1, is teach and/or suggest setting the transformation ratio so that the current falls within the first range between the discharge current maximum value of the battery, as generally recited at claim 1.
This is not persuasive because, as recited in paragraph 0076 in Kusumi reference, “the control mode of converters 6-1 and 6-2 is switched as shown in FIG. 3(b) so that one of converters 6-1 and 6-2 executes the voltage converting operation and the voltage converting operation of the other is stopped. Threshold value Pth is set in accordance with allowable charge/discharge electric power of first power storage device 4-1 and second power storage device 4-2,” thus shows the arbitrary transformation ratio Pth is set accordance to an allowable range of maximum charging and discharging current of the batteries 4-1 and 4-2.
Applicant’s arguments with respect to claims 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumi et al. (US 2012/0032505 A1).
In regards to claim 1, Kusumi discloses, in figure 1, a power supply system (100) comprising: a plurality of batteries (4-1, 4-2) that are rechargeable and dischargeable (Par 0007, 0050); a plurality of voltage converters (6-1, 6-2) each having a primary side (PL1, NL1, PL2, NL2) connected to one of the plurality of batteries (4-1, 4-2), the plurality of voltage converters (6-1, 6-2) having respective secondary sides (MPL, MNL) connected in parallel to each other (Par 0048), each of the plurality of voltage converters being configured to convert a voltage of the battery connected to the primary side thereof at an arbitrary transformation ratio (Par 0076; Pth) and to output the converted voltage to the secondary side (Par 0066); and a plurality of current measuring devices (10-1, 10-2) connected respectively to the primary sides of the plurality of voltage converters (Par 0053), and configured to measure currents flowing on the primary sides (Par 0055), wherein, for each of the plurality of voltage converters (6-1, 6-2), the transformation ratio is set so that the current measured by the current measuring device connected to the primary side falls within a first range between a discharge current maximum value of the battery connected to the primary side and a charging current maximum value of the battery (Par 0076; “the control mode of converters 6-1 and 6-2 is switched as shown in FIG. 3(b) so that one of converters 6-1 and 6-2 executes the voltage converting operation and the voltage converting operation of the other is stopped. Threshold value Pth is set in accordance with allowable charge/discharge electric power of first power storage device 4-1 and second power storage device 4-2”).
In regards to claim 6, Kusumi discloses, in figure 1, the power supply system according to claim 1, further comprising: a plurality of primary-side voltage measuring devices (12-1, 12-2) connected respectively to the primary sides (PL1, NL1, PL2, NL2) of the plurality of voltage converters (6-1, 6-2) and configured to measure the voltages on the primary sides (Par 0052); and a secondary-side voltage measuring device (14) connected to the secondary sides (MPL, MNL) and configured to measure the voltages on the secondary sides (Par 0047).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (US 2012/0032505 A1) in view of Matsumoto et al. (US 2005/0121979 A1).
In regards to claim 7, Kusumi discloses the power supply system according to claim 1, but does not disclose wherein at least one of the plurality of batteries is attachable to and removable from the power supply system.
However, Matsumoto discloses, in figure 1, wherein at least one of the plurality of batteries (2) is attachable to and removable from the power supply system (Par 0044).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kusumi to incorporate the teachings of Matsumoto by including wherein at least one of the plurality of batteries is attachable to and removable from the power supply system in order to prevent occurrence of damage such as data destruction in the load device A (Matsumoto; Par 0025).
In regards to claim 8, Kusumi in view of Matsumoto disclose the power supply system according to claim 7. Kusumi further discloses, in figure 1, wherein one of the plurality of batteries (4-1), the voltage converter (6-1) connected to this battery, and the current measuring device (10-1) connected to the primary side (PL1, NL1) of this voltage converter constitute one unit (Par 0048), and the power supply system (100) comprises a plurality of the units (4-2, 6-2, 10-2), but does not disclose at least one of the units is attachable to and removable from the power supply system.
However, Matsumoto discloses, in figure 1, at least one of the units (2) is attachable to and removable from the power supply system (Par 0044).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kusumi to incorporate the teachings of Matsumoto by including at least one of the units is attachable to and removable from the power supply system  in order to prevent occurrence of damage such as data destruction in the load device A (Matsumoto; Par 0025).
Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 2, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims: 
if an absolute value of a current flowing from any of the batteries being discharged exceeds the discharge current maximum value, the transformation ratio of the voltage converter connected to this battery is lowered, and if an absolute value of a current flowing into any of the batteries being charged exceeds the charging current maximum value, the transformation ratio of the voltage converter connected to this battery is raised.
In regards to claim 3, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims: 
wherein, if voltages or SOCs of the plurality of batteries are within a second range, each of the plurality of voltage converters stops a converting operation and makes the primary side and the secondary side thereof conduct to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842